DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 8, 13, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: Claim 2 recites “a pair of spaced apart rails” in lines 1-2. However, the scope of the claim is indefinite because it is not clear how “a pair of spaced apart rails” are different from lift rails and side rails recited in claim 1. Upon review of the specification and drawings of instant application, “a pair of spaced apart rails” are interpreted as a combination of the lift rails and the side rails.
Claim 3: Claim 3 recites “The pallet lift of claim 2 in combination with a pallet” in line 1 and further defines the structural limitations of “a pallet” in the body of the claim. There is an inconsistency between the language in the preamble and a certain portion(s) of the body of the claim, thereby making the scope of the claim indefinite and unclear. It is noted that Applicant stated that the intention of Applicant is to positively claim “a pallet” in claim 3. In order to clarify the claimed limitation, “The pallet lift of claim 2 in combination with a pallet” is interpreted as --A combination of the pallet and the [[The]] pallet lift of claim 2 [[in combination with a pallet--.
Claim 5: Claim 5 recites that the rear support surface is provided by a locking device having an upper finger and a lower finger pivotably relative to the base. The scope of the claim is indefinite because such claimed limitation is parts of Species of Figures 1-15 which is different from Species of Figures 16-21 which is claimed in claim 1 having a pair of four-bar linkages. Applicant is advised to amend claim 5 so that claim 5 recites limitations of Species of Figures 16-21 which is being claimed in claim 1 which claim 5 depends upon.
Claim 8: Claim 8 depends claim 7 which is a canceled claim. Claim 8 recites “the lift handle” and claim 6 recites “a lift handle”. For examination purposes, claim 8 is interpreted to be dependent upon claim 6.
Claim 13: Claim 13 recites “The pallet lift of claim 12 in combination with a pallet” in line 1 and further defines the structural limitations of “a pallet” in the body of the claim. There is an inconsistency between the language in the preamble and a certain portion(s) of the body of the claim, thereby making the scope of the claim indefinite and unclear. It is noted that Applicant stated that the intention of Applicant is to positively claim “a pallet” in claim 13. In order to clarify the claimed limitation, “The pallet lift of claim 12 in combination with a pallet” is interpreted as --A combination of the pallet and the [[The]] pallet lift of claim 12 [[in combination with a pallet--.
Claim 19: Claim 19 recites “The pallet lift of claim 18 in combination with a pallet” in line 1 and further defines the structural limitations of “a pallet” in the body of the claim. There is an inconsistency between the language in the preamble and a certain portion(s) of the body of the claim, thereby making the scope of the claim indefinite and unclear. It is noted that Applicant stated that the intention of Applicant is to positively claim “a pallet” in claim 19. In order to clarify the claimed limitation, “The pallet lift of claim 18 in combination with a pallet” is interpreted as --A combination of the pallet and the [[The]] pallet lift of claim 18 [[in combination with a pallet--.
Claim 20: Claim 20 depends on claim 19 and the preamble of claim 20 is also interpreted as --The combination of the pallet and the pallet lift [[The pallet lift and pallet]] of claim 19--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, and 17 of U.S. Patent No. 10,793,176. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 8, and 17 of ‘176 recite claimed limitations of claims 1-3, 6, 8, and 17 of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 8-9, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Michaud (US 6,186,728 B1).
Regarding claim 1¸ Michaud (‘728) discloses a lift comprising: 
a base 12 (col.2 line25), wherein the base 12 includes a pair of four-bar linkages 14,16,114,116,32,32’ (col.2 lines25-27, 39, 55-56, 61-64), wherein each of the four-bar linkages includes a lift rail 114,116 (figs1-3) opposite a side rail 14,16 (figs1-3), each of the lift rails 114,116 connected to the corresponding side rail 14,16 by a pair of vertical supports 32,32’ (fig1) to form a quadrilateral four bar linkage (fig1); 
a plurality of wheels 20,24,20’,24’ (col.2 lines31,34,54; fig1) secured to the side rails 14,16, wherein the plurality of wheels 20,24,20’,24’ and the side rails 14,16 are fixed relative to one another within the four bar linkage (figs1, 4-5), and wherein the vertical supports 32,32’ pivot relative to the side rails 14,16 (figs4-5) and relative to the plurality of wheels 20,24,20’,24’ (figs4-5), and wherein the lift rails 114,116 are movable relative to the side rails 14,16 (figs4-5) and relative to the plurality of wheels 20,24,20’,24’ (figs4-5); 
a pair of contact surfaces (surfaces of two of elements 54,54’ that are near the wheels 24,24’; fig1) proximate a distal end (toward the wheels 24,24’, fig1) of the base 12 (fig1), the contact surfaces fixed relative to the lift rails 114,116 (the contact surfaces are attached on the lift rails 114,116) within the four bar linkages; 
a handle 56 (col.3 lines9-10) projecting upward from the side rails 14,16 proximate a proximal end (an end opposite to the distal end) of the base 12; and 
a rear support surface (surface of the other two of elements 54,54’ that are near the handle 56; fig1) supported on the base 12 between the contact surfaces and the handle 56 (fig1). 
It is noted that the lift of Michaud recites each and every structural limitations of the lift of claim 1, therefore, it is clear that the lift of Michaud is capable of being used as a pallet lift.
Regarding claim 2, Michaud discloses the lift of claim 1, wherein the base 12 includes a pair of spaced apart rails (As aforementioned, a pair of spaced apart rails are interpreted as a combination of the lift rails 114,116 and the side rails 14,16) capable of receiving columns of a pallet therebetween (It is noted that a pallet is an intended use that it is only required for the lift of claim 1 to be capable of performing. In this case, as seen in figs 4-5, the pair of spaced apart rails is capable of receiving a workpiece therebetween).
Regarding claim 4, Michaud discloses the lift of claim 1, wherein the pair of contact surfaces are formed on cradles 54,54’ (two of elements 54,54’ that are near the wheels 24,24’; fig1) spaced above the base 12.
Regarding claim 6, Michaud discloses the lift of claim 1, wherein the handle 56 is a lift handle configured to selectively collapse and extend the four-bar linkages to raise and lower a pallet (figs4-5; col.3 lines23-32).
Regarding claim 8, Michaud discloses the lift of claim 6, wherein the lift handle extends upward from the lift rails 114,116 (fig1).
Regarding claim 9¸ Michaud discloses the lift of claim 1 wherein the base 12 includes a rear structure 26,40 (col.2 lines36,44), the handle 56 connected to the rear structure 26,40 (fig1), the handle 56 and the rear structure 26,40 pivotable relative to the contact surfaces of the base (figs1,4-5).
Regarding claim 18, Michaud (‘728) discloses a lift comprising: 
a base 12 (col.2 line25), wherein the base 12 includes a pair of four-bar linkages 14,16,114,116,32,32’ (col.2 lines25-27, 39, 55-56, 61-64), wherein each of the four-bar linkages includes a lift rail 114,116 (figs1-3) opposite a side rail 14,16 (figs1-3), each of the lift rails 114,116 connected to the corresponding side rail 14,16 by a pair of vertical supports 32,32’ (fig1) to form a quadrilateral four bar linkage (fig1); 
a plurality of wheels 20,24,20’,24’ (col.2 lines31,34,54; fig1) secured to the side rails 14,16, wherein the plurality of wheels 20,24,20’,24’ and the side rails 14,16 are fixed relative to one another within the four bar linkage (figs1, 4-5), and wherein the vertical supports 32,32’ pivot relative to the side rails 14,16 (figs4-5) and relative to the plurality of wheels 20,24,20’,24’ (figs4-5), and wherein the lift rails 114,116 are movable relative to the side rails 14,16 (figs4-5) and relative to the plurality of wheels 20,24,20’,24’ (figs4-5); 
a pair of contact surfaces (surfaces of two of elements 54,54’ that are near the wheels 24,24’; fig1) proximate a distal end (toward the wheels 24,24’, fig1) of the base 12 (fig1), the contact surfaces fixed relative to the lift rails 114,116 (the contact surfaces are attached on the lift rails 114,116) within the four bar linkages, the contact surfaces each including an outer wall projecting upward from an outer edge thereof (fig1); and
a handle 56 (col.3 lines9-10) projecting upward from the side rails 14,16 proximate a proximal end (an end opposite to the distal end) of the base 12; and 
a rear support bracket 138 (col.3 lines1-3) on the base 12 connecting proximal portions of the lift rails 114,116 to one another (fig1-3), the rear support bracket 138 having a rear portion 64,68 (col.3lines12,14) extending vertically (the rear portion 64,68 pivots and the rear portion 64,68 can be at vertical position) from a rear edge (fig1) and side portions 148,150 extending vertically from side edges (fig1).
It is noted that the lift of Michaud recites each and every structural limitations of the lift of claim 18, therefore, it is clear that the lift of Michaud is capable of being used as a pallet lift.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 6,186,728 B1) in view of Ellington et al (US 2013/0223962 A1).
Regarding claim 3¸ Michaud discloses the lift of claim 2, however, Michaud does not explicitly disclose a combination of the lift of claim 2 and the pallet having a plurality of columns supporting a deck. Ellington et al (‘962) teaches that a lift (fig1) can be used to lift a pallet (fig3A, abstract) including a plurality of columns (leg portions of the pallet, fig3A,3B) supporting a deck (a top planar portion of the pallet, fig3A), wherein the columns are received between a pair of spaced apart rails 101,102 (figs1,1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to use a lift with a pallet, as taught by Ellington et al, for the purpose of providing more uses of the lift. It is noted that Michaud discloses wherein the lift is capable of lifting the workpiece off of a floor by rotating the handle 56 relative to the floor (figs4-5).
Regarding claim 17¸ Michaud discloses a method for lifting a workpiece (col.3 line30) having a body (a body portion of the container, figs4-5) supporting a flange (a flange portion of the container, figs4-5), the body spaced inward from a peripheral edge of the flange (figs4-5) and supported on a floor (fig4); the method including the steps of: 
a) moving a lever 56 (col.3 lines9-10) of a lift (fig1) in a first direction relative to the workpiece to pivot a four-bar linkage 14,16,114,116,32,32’ (fig1) including a pair of side rails 14,16 (col.3 lines25-27), a lift rail 114,116 (col.2 lines61-63), and a pair of supports 32,32’ (fig1) connecting one of the side rails 14,16 to the lift rail 114,116, further including the step of moving the lever 56 in the first direction to lower a plurality of contact surfaces (surfaces of two of elements 54,54’ that are near the wheels 24,24’; fig1) relative to the side rails14,16; 
b) inserting an end of each of the side rails 14,16 below the flange and outward of the body of the workpiece (fig4), such that the body is between the side rails 14,16 (fig4), after said step a);
c) after said step b), moving the lever 56 in a second direction (fig5) relative to the workpiece to cause the contact surfaces to engage the flange of the workpiece outward of the body and to lift the workpiece (fig5), 
wherein said steps a) and c) each include the step of operating the four-bar linkage 14,16,114,116,32,32’ supporting the contact surfaces (figs4-5).
However, Michaud does not explicitly disclose that the method of Michaud is for lifting a pallet having a plurality of columns supporting a deck. Instead, the lift of Michaud is for a workpiece having a body and a flange. Ellington et al teaches that a lift (fig1) can be used to lift a pallet (fig3A, abstract) including a plurality of columns (leg portions of the pallet, fig3A,3B) supporting a deck (a top planar portion of the pallet, fig3A), wherein the columns are received between a pair of spaced apart rails 101,102 (figs1,1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to use a lift with a pallet, as taught by Ellington et al, for the purpose of providing more uses of the lift. 
Regarding claim 19, Michaud discloses the lift of claim 18, however, Michaud does not explicitly disclose a combination of the lift of claim 18 and the pallet having a plurality of columns supporting a deck. Ellington et al (‘962) teaches that a lift (fig1) can be used to lift a pallet (fig3A, abstract) including a plurality of columns (leg portions of the pallet, fig3A,3B) supporting a deck (a top planar portion of the pallet, fig3A), wherein the columns are received between a pair of spaced apart rails 101,102 (figs1,1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to use a lift with a pallet, as taught by Ellington et al, for the purpose of providing more uses of the lift. It is noted that Michaud discloses wherein the lift is capable of lifting the workpiece off of a floor (figs4-5).
Regarding claim 20, the combination of Michaud and Ellington et al teaches the combination of the pallet and the pallet lift of claim 19, wherein the deck of the pallet (Ellington et al) is received between the side portions of the rear support bracket (Michaud, figs3-5) and between the outer walls of the contact surfaces (Michaud, figs3-5).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 6,186,728 B1) in view of Hassell et al (US 2015/0203138 A1).
Regarding claim 5, Michaud discloses the lift of claim 4, however, does not explicitly disclose that the rear support surface is provided by a locking device. Hassell et al (‘138) teaches a use of a locking device 20 (para[0023]) having an upper finger 30 (para[0023]) and a lower finger 28 (para[0023]) providing a rear support surface pivotable relative to a base 12 (figs9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to a locking device having upper and lower fingers providing a rear support surface, as taught by Hassell et al, for the purpose of lockably securing a workpiece to a lift.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 6,186,728 B1) in view of Oubridge (1,329,995).
Regarding claim 10, Michaud discloses the lift of claim 9, however, does not explicitly disclose that at least one of the plurality of wheels is secured to the rear structure. Oubridge (‘995) teaches a use of a wheel e (pg1 lines83-84) secured to a rear structure (fig1, pg1 lines84-85, “the rear of the closed end of the frame”) of a workpiece lift (fig1) for preventing the overturning of a load rearward (pg1 lines83-86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to use a wheel secured to a rear structure, as taught by Oubridge, for the purpose of preventing the overturning of a load rearward (pg1 lines83-86).
Regarding claim 11, the combination of Michaud and Oubridge teaches the lift of claim 10. Michaud further discloses wherein the side rails 14,16 extend forward from the rear structure 26,40 (fig1) and are capable of receiving columns of a pallet therebetween. It is noted that a pallet is an intended use that it is only required for the lift of claim 11 to be capable of performing. In this case, as seen in figs 4-5, the side rails of Michaud extend forward from the rear structure 26,40 resulting an open end for a workpiece to be received therebetween.
Regarding claim 12, the combination of Michaud and Oubridge teaches the lift of claim 11. Michaud further discloses wherein the handle 56 is pivotable relative to the side rails 14,16 (figs4-5).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Michaud (US 6,186,728 B1) and Oubridge (1,329,995) in further view of Ellington et al (US 2013/0223962 A1).
Regarding claim 13¸ the combination of Michaud and Oubridge teaches the lift of claim 12, however, does not explicitly teach a combination of the lift of claim 12 and the pallet having a plurality of columns supporting a deck. Ellington et al (‘962) teaches that a lift (fig1) can be used to lift a pallet (fig3A, abstract) including a plurality of columns (leg portions of the pallet, fig3A,3B) supporting a deck (a top planar portion of the pallet, fig3A), wherein the columns are received between a pair of spaced apart rails 101,102 (figs1,1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaud to use a lift with a pallet, as taught by Ellington et al, for the purpose of providing more uses of the lift. It is noted that Michaud discloses that the workpiece is supported directly on the pair of contact surfaces (figs4-5).

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723